Name: Commission Regulation (EEC) No 2165/84 of 26 July 1984 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 197/32 Official Journal of the European Communities 27. 7 . 84 COMMISSION REGULATION (EEC) No 2165/84 of 26 July 1984 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1 203/73 (3), as last amended by Regulation (EEC) No 1883/84 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas past experience has shown that the variety 'Granny Smith' should be classified under the group of large-fruited apples ; whereas the said variety should therefore be included in the list of varieties of large dessert apples shown in Annex VII to Regulation (EEC) No 1203/73 ; Article 1 In Regulation (EEC) No 1203/73 in Annex VII 'Apples', under the heading 'Variety conversion factor' the variety Granny Smith is added to the list entitled 'List of varieties of large dessert apples'. Article 2 This Regulation shall enter into force on 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 130, 16. 5. 1984, p. 1 . (J) OJ No L 123, 10 . 5 . 1973, p. 1 . (4) OJ No L 176, 3 . 7. 1984, p. 27.